DETAILED ACTION
This non-final Office action is in response to the claims filed on October 7, 2021.
Status of claims: claims 6, 15, 22, and 28 are cancelled; claims 8 and 17 are withdrawn; claims 1-5, 7, 9-14, 16, 18-21, 23-27, 29, and 30 are hereby examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9, 10, 12, 13, 18-21, 26, 27, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3, 4, 12, 13, 20, 21, 26, and 27, line 2 – “the component” is unclear for reasons mentioned above.
Claim 18, lines 12 and 14 – “the component” recited in lines 14 and 16 is unclear. Is this referencing component 302 or L-shaped component 304?
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2148993A (hereinafter “Patterson”) in view of US 5943824 to Tatara in view of US 2015/0354267 to Noble, III.
	Patterson discloses a system for rectifying excessive head clearances of door assemblies, the system comprising: 
at least one L-shaped component 12,14,18 installed on a first side of a fire door, wherein the at least one L-shaped component comprises a vertical portion 14 for mounting onto an outer 
a component 12 installed on a second side of the fire door.
	Patterson fails to disclose end caps installed on two narrow ends of the fire door. 
Tatara teaches of end caps 21 (see FIGS. 2, 4) installed on a narrow end of a fire door.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to install end caps on two narrow ends of the Patterson fire door, as taught by Tatara, in order to reduce the spacing between the door and an adjacent member. (see abstract of Tatara) 
	Although Patterson discloses securing the system via screws or pins, (see page 1, lines 80-90), Patterson fails to disclose wherein the vertical portion of the at least one L-shaped component comprises a plurality of first through holes for receiving a plurality of first fasteners in order to securely mount the at least one L-shaped component to the outer surface of the first side of the fire door, the component comprises a plurality of second through holes for receiving a plurality of second fasteners in order to securely mount the component to the second side of the fire door, and the at least one L-shaped component is configured to maintain a distance between a top side of the horizontal portion and the door frame above the fire door in accordance with a selected distance.
Noble, III teaches of a vertical portion of at least one component 9 (see FIGS. 4-6) comprising a plurality of through holes for receiving a plurality of fasteners in order to securely mount the at least one component to an outer surface of a first side of a door.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the L-shaped Patterson component and 
	Patterson, as applied above, wherein the component, the at least one L-shaped component, and the end caps are made of stainless steel or steel, (claim 20) further comprising means for securely fastening at least the component, the at least one L-shaped component, and the end caps to the fire door, (claim 21) wherein the system is installed on the fire door to rectify excessive head clearances of the fire door over 1/8", (claim 23) and wherein the system is installed on the fire door to rectify excessive head clearances of the fire door up to 1/2". (claim 24)
	The Patterson device inevitably discloses a method for rectifying excessive head clearances of door assemblies, the method comprising: 
mounting at least one L-shaped component on a first side of a fire door, wherein the at least one L-shaped component comprises a vertical portion for mounting onto an outer surface of the first side of the fire door and a horizontal potion inserted into a gap between a top edge of the fire door and a door frame above the fire door, the horizontal portion extending the entire top of the first door;
mounting a component 14 on a second side of the first door; and
wherein the at least one L-shaped component is configured to maintain a distance between a top side of the horizontal portion of the door frame above the fire door in accordance with a selected distance.
Patterson fails to disclose mounting end caps on two narrow ends of the fire door. 
Tatara teaches of end caps 21 (see FIGS. 2, 4) installed on a narrow end of a fire door.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to install end caps on two narrow ends of the 
Patterson fails to disclose wherein the vertical portion having a plurality of first through holes for receiving a plurality of first fasteners in order to securely mount the at least one L-shaped component onto the fire door and mounting the component on a second side of the fire door via a plurality of second through holes on the component for receiving a plurality of second fasteners.
Noble, III teaches of a vertical portion of at least one component 9 (see FIGS. 4-6) comprising a plurality of through holes for receiving a plurality of fasteners in order to securely mount the at least one component to an outer surface of a first side of a door.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the L-shaped Patterson component and other Patterson component with a plurality of first through holes and a plurality of second though holes, respectively, in order further secure the L-shaped component and other component to the Patterson fire door. (claim 25)
	The Patterson device inevitably wherein the component, the at least one L-shaped L- shaped component, and the end caps are made of stainless steel or steel, (claim 26) and further comprising securely fastening at least the component, the at least one L-shaped component, and the end caps to the fire door. (claim 27) 

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Tatara in view of Noble III, as applied above, in further view of US 2017/0267587 to Abolt et al. (hereinafter “Abolt”).
Patterson, as applied above, fails to disclose wherein the system is Underwriters Laboratories Inc. (UL) certified for 90 minutes fire doors. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to certify the Patterson door, as taught by Abolt, in order to strengthen the ability of the door to prevent the spread of a fire. 

Response to arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not, part, persuasive. 
Regarding the limitation of “the horizontal portion extending the entire top of the fire door” recited in the independent claims, it should be noted that the recitation fails to state how or what of the horizontal portion is “extending the entire top of the fire door.”  Further, since the horizontal portion extends the length of the entire top of the fire door, the examiner respectfully submits that Patterson discloses “the horizontal portion extending the entire top of the fire door.” 
Regarding the limitations of the plurality of first and second through holes recited in the independent claims, please see the rejection of claims 18 and 25 above. Note: Noble III is cited as a teaching reference of a plurality of through holes.
See Reasons for allowance below for discussion regarding the persuasive arguments made by the applicant in the response filed October 7, 2021.

Allowable Subject Matter
Claims 11, 14, and 16 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5, 7, 9, 10, 12, 13, 14, 16, 29, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 

Reasons for allowance
The examiner agrees with the Applicant's arguments filed October 7, 2021 regarding Patterson teaching away from the recitation of “the least one intumescent strip seal expands, when exposed to high heat of a fire, to fill at least a portion of the gap between the top edge of the fire door and the door frame above the fire door without causing movements of the at least one L-shaped component,” as recited in claims 1 and 11. (see Patterson page 2, left column 63 through right column, line 72) Thus, the previous rejection of independent claims 1 and 11 in view of Patterson have been withdrawn.
Due to the following recitation in claims 1 and 11: “a horizontal portion inserted into a gap between a top edge of the fire door and a door frame above the fire door,” the examiner has interpreted both “the fire door and a door frame above the fire door” to be positively recited.  Accordingly, the examiner agrees with the applicant’s assertion that Brown fails to disclose the edge guard 20 “inserted into a gap between a top edge of the fire door and the door frame above the fire door,” as recited in claims 1 and 11.  Thus, the previous rejection of claims 1, 7, 11, and 16 in view of Brown have been withdrawn.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634